The last paragraph of the opinion of the Court of Appeals makes this statement:
"There are a few more questions presented for review by the record in the case, but they are of such nature that they rarely occur in the progress of a trial. We do not think, therefore, that a treatment of them would serve any useful purpose."
We are now of opinion that the case should be remanded to the Court of Appeals for consideration of the questions therein referred to.
The judgment of this court will, therefore, be modified so as to remand the case to the Court of Appeals and the application for rehearing is overruled.
All the Justices concur.